1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     MARIA LOPEZ-HERRERA,                               Case No. 2:19-cv-02137-RFB-EJY

10                                     Petitioner,                     ORDER
             v.
11
      WILLIAM BARR, et al.,
12
                                   Respondents.
13

14          Petitioner Maria Lopez-Herrera, through counsel, has filed a petition for writ of

15   habeas corpus pursuant to 28 U.S.C. § 2241 (ECF No.1). Petitioner has paid the filing

16   fee for this action, and this court has conducted a preliminary review of the petition.

17          IT IS THEREFORE ORDERED that the Clerk SHALL SERVE copies of the petition

18   (ECF No. 1) and this order upon respondents as follows:

19          1. By having the United States Marshal, on or before the close of business on the

20   date that this order is entered, serve a copy of the petition (ECF No. 1) and this order on

21   the United States Attorney for the District of Nevada or on an Assistant United States

22   Attorney or clerical employee designated by the United States Attorney pursuant to Rule

23   4(i)(1)(A) of the Federal Rules of Civil Procedure.

24          2. By sending a copy of the petition (ECF No. 1-1) and this order by registered or

25   certified mail to the following: (1) the Honorable William Barr, Attorney General of the

26   United States, Department of Justice, 950 Pennsylvania Ave. NW, Washington, DC

27   20530; (2) the Honorable Chad Wolf, Acting Secretary of the U.S. Department of

28                                                   1
1
     Homeland Security, Washington, DC 20528; (3) the Office of the Attorney General of the
2
     State of Nevada, Criminal Division, 100 North Carson St., Carson City, NV 89701; (4)
3
     Matt Murphy, Acting Deputy Field Office Director, United States Immigration and Customs
4
     Enforcement, 501 Las Vegas Boulevard, South, Las Vegas, NV 89101; and (5) ICE Field
5
     Office Director, Detention and Removal, 5650 West Badura Avenue, Suite 100, Las
6
     Vegas, NV 89118.
7
            IT IS FURTHER ORDERED that respondents SHALL FILE AND SERVE an
8
     answer or other response to the petition (ECF No. 1) within 20 days of the date that this
9
     order is entered, unless for good cause additional time is allowed.
10
            IT IS FURTHER ORDERED that all exhibits filed by respondents and petitioner
11
     herein SHALL BE FILED with a separate index of exhibits identifying the exhibits by
12
     number or letter. The CM/ECF attachments that are filed further shall be identified by the
13
     number or numbers (or letter or letters) of the exhibits in the attachment. A hard copy
14
     (courtesy copy) of all pleadings and exhibit indices only SHALL BE FORWARDED on the
15
     date of filing to the staff attorneys, in care of the Office of the Clerk of Court, United States
16
     District Court, 400 South Virginia St., Reno, NV 89501.
17

18
            DATED: 15 January 2020.
19

20
                                                         RICHARD F. BOULWARE, II
21                                                       UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28                                                  2
